The offense is passing a forged instrument. The punishment assessed is confinement in the State penitentiary for three years.
No notice of appeal appears in the record. This is necessary to give this court jurisdiction of the case. See Art. 827, C. C. P., and cases cited under said article in Vernon's Ann. Tex. C. C. P., Vol. 3, p. 197. See also Branch's Ann. Tex. P. C., sec. 588 and cases cited.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 358